Exhibit 10.28 LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT is made and dated as of November 25, 2013 and is entered into by and between CELSION CORPORATION , a Delaware corporation (“Borrower”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC. , a Maryland corporation (“Lender”). RECITALS A.Borrower has requested Lender to make available to Borrower term loans (each a “ Term Loan Advance ” and collectively, the “ Term Loan Advances ”) in an aggregate principal amount of up to Twenty Million Dollars ($20,000,000) (the “ Maximum Term Loan Amount ”); and B.Lender is willing to make the Term Loan Advances on the terms and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, Borrower and Lender agree as follows: SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION 1.1Unless otherwise defined herein, the following capitalized terms shall have the following meanings: “ Account Control Agreement(s) ” means any agreement entered into by and among the Lender, Borrower and a third party bank or other institution (including a Securities Intermediary) in which Borrower maintains a Deposit Account or an account holding Investment Property and which grants Lender a perfected first priority security interest in the subject account or accounts. “ ACH Authorization ” means the ACH Debit Authorization Agreement in substantially the form of Exhibit H. “ Advance(s) ” means a Term Loan Advance. “ Advance Date ” means the funding date of any Advance. “ Advance Request ” means a request for an Advance submitted by Borrower to Lender in substantially the form of Exhibit A. “ Agreement ” means this Loan and Security Agreement, as amended from time to time. “ Amortization Date ” means January 2, 2015. “ Assignee ” has the meaning given to it in Section 11.13. “ Borrower ” has the meaning given to it in the preamble to this Agreement. “ Borrower Products ” means all products, software, service offerings, technical data or technology currently being designed, manufactured or sold by Borrower or which Borrower intends to sell, license, or distribute in the future including any products or service offerings under development, collectively, together with all products, software, service offerings, technical data or technology that have been sold, licensed or distributed by Borrower since its incorporation. “ Business Day ” means any day excluding Saturday, Sunday and any day which is a legal holiday under the laws of the State of California or is a day on which banking institutions located in such state are required by law or other governmental action to close. “ Cash ” means all cash and liquid funds. “ Change in Control ” means any reorganization, recapitalization, consolidation or merger (or similar transaction or series of related transactions) of Borrower, sale or exchange of outstanding shares (or similar transaction or series of related transactions) of Borrower in which the holders of Borrower’s outstanding voting shares immediately before consummation of such transaction or series of related transactions do not, immediately after consummation of such transaction or series of related transactions, retain shares representing more than forty-nine percent (49%) of the voting power of the surviving entity of such transaction or series of related transactions (or the parent of such surviving entity if such surviving entity is wholly owned by such parent), in each case without regard to whether Borrower is the surviving entity (other than by the sale of Borrower’s equity securities in a public or registered offering or a private placement of public equity). “ Claims ” has the meaning given to it in Section 11.10. “ Closing Date ” means the date of this Agreement. “ Collaboration Transaction ” means any transaction in the ordinary course of business pursuant to which Borrower or any of Borrower’s Subsidiaries (a) provides an exclusive or non-exclusive license or exclusive or non-exclusive sublicense of its Intellectual Property (in any case not constituting a transfer of title or ownership in such Intellectual Property), (b) with respect to its Intellectual Property, provides a right of reference to regulatory filings and applications with governmental health authorities, and/or (c) provides customary rights to use Borrower’s pre-clinical and clinical data, in the case of each of (a), (b) and (c) to one or more third parties in connection with the research, clinical development, regulation, manufacturing, commercialization and/or marketing of one or more of Borrower’s or any of Borrower’s Subsidiary’s drugs or drug candidates, in each case that could not result in a legal transfer of title of the property. “ Collateral ” means the property described in Section 3. “ Confidential Information ” has the meaning given to it in Section 11.12. “ Contingent Obligation ” means, as applied to any Person, any direct or indirect liability, contingent or otherwise, of that Person with respect to (i) any indebtedness, lease, dividend, letter of credit or other similar obligation of another, including any such obligation directly or indirectly guaranteed, endorsed, co-made or discounted or sold with recourse by that Person, or in respect of which that Person is otherwise directly or indirectly liable; (ii) any obligations with respect to undrawn letters of credit, corporate credit cards or merchant services issued for the account of that Person; and (iii) all obligations arising under any interest rate, currency or commodity swap agreement, interest rate cap agreement, interest rate collar agreement, or other agreement or arrangement designated to protect a Person against fluctuation in interest rates, currency exchange rates or commodity prices; provided, however, that the term “Contingent Obligation” shall not include endorsements for collection or deposit in the ordinary course of business. The amount of any Contingent Obligation shall be deemed to be an amount equal to the stated or determined amount of the primary obligation in respect of which such Contingent Obligation is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by such Person in good faith; provided, however, that such amount shall not in any event exceed the maximum amount of the obligations under the guarantee or other support arrangement. “ Copyright License ” means any written agreement granting any right to use any Copyright or Copyright registration, now owned or hereafter acquired by Borrower or in which Borrower now holds or hereafter acquires any interest. “ Copyrights ” means all copyrights, whether registered or unregistered, held pursuant to the laws of the United States, any State thereof, or of any other country. 2 “ Deposit Accounts ” means any “deposit accounts,” as such term is defined in the UCC, and includes any checking account, savings account, or certificate of deposit. “ Draw Period ” means the period commencing upon the first Business Day following the Closing Date and ending on the earlier to occur of (i) June 30, 2014 (which date may be extended by Lender in its sole discretion), and (ii) an Event of Default that has occurred and is continuing. “ End of Term Charge ” is defined in Section 2.5. “
